Citation Nr: 0207382	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  01-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
which the RO granted service connection for left-ear hearing 
loss, but denied service connection for right-ear hearing 
loss.  The veteran filed a notice of disagreement in December 
2000 and a statement of the case (SOC) was issued in January 
2001.  The veteran submitted a substantive appeal in February 
2001, with no hearing requested.

By decision of September 2001, the Board remanded the case to 
the RO for readjudication consistent for further evidentiary 
development.  Per Board remand instruction, the RO issued a 
supplemental SOC (SSOC) in February 2002, and the case was 
subsequently returned to the Board.


FINDING OF FACT

There is no evidence that the veteran currently suffers 
right-ear hearing loss demonstrating an auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 
40 decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
of 26 decibels or greater; or speech recognition scores using 
the Maryland CNC test of less than 94 percent.  


CONCLUSION OF LAW

The veteran's right-ear hearing loss was not incurred in or 
aggravated by service, nor was sensorineural hearing loss 
initially manifested to a compensable degree within one year 
post-service.  38 U.S.C.A. §§ 1110, 1112, 5100, 5101(a), 
5102, 5103, 5103A, 5107, 5110(a) (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001); 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Historically, the veteran's audiometer readings on entrance 
examination in August 1964 were as follows (in American 
Standards Association (ASA) units):





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
-10
LEFT
-5
-5
-5
0
-5

On routine hearing examination report in June 1966, the 
veteran's primary work area was identified as "flight line" 
and it was noted that ear protection was worn.  The 
audiometer readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
-5
0
LEFT
-5
-5
-5
5
15

The report concluded that the veteran's hearing was good.  On 
separation examination in August 1968, audiometer readings 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
5
LEFT
-10
-10
-10
10
30

In April 200, the veteran filed a claim of service connection 
for bilateral hearing loss.  The veteran attached a letter 
and audiometric examination from otolaryngologist P. Stine, 
M.D., dated in August 1999.  In the letter, Dr. Stine cited 
the veteran's report of exposure to loud noise in service.  
Dr. Stine indicated that the hearing test revealed heightened 
hearing loss with considerable breakdown when tested "in 
noise."  Dr. Stine provided a graph of the testing results 
and not numerical findings.  The veteran's speech 
discrimination scores were reported as 92-percent in the 
right and left ears.  Dr. Stine did not indicate the type of 
speech discrimination test used.

By RO request, the veteran submitted an audio-history 
statement in May 2000.  He indicated that he was exposed to 
noise in service.  He listed his post-service employers, and 
indicated that he was not exposed to occupational noise.  The 
veteran listed noise exposure from hobbies, including driving 
motorcycles, hunting or using firearms, and using a chain 
saw.  He indicated that he used hearing protection in the 
course of those activities.  Upon inquiry, the veteran 
identified Dr. Stine as his "ear doctor."  The veteran 
reported treatment by Dr. Stine in August 1999 for a hearing 
test.

A VA examination was provided in July 2000.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows (in International Standards Organization (ISO) 
units):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
35
35
LEFT
5
15
20
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The VA 
audiologist reviewed the claims folder and interviewed the 
veteran prior to assessment.  The VA audiologist concluded 
that the veteran's entrance and June 1996 audiograms show 
normal hearing acuity bilaterally.  The VA audiologist added 
that the veteran's separation audiogram confirmed the 
presence of a mild, high frequency hearing loss at 4000 Hertz 
in the left ear that was likely related to noise exposure in 
service.  The VA audiologist concluded that there was no 
evidence of hearing loss in the right ear at discharge, but 
the audiogram showed a significant shift at 4000 Hertz 
(greater than 10 decibels hearing loss) compared to the level 
recorded at entrance.  The VA audiologist diagnosed mild 
right-ear and mild to moderate left-ear, high frequency 
sensorineural hearing loss with excellent word recognition 
ability "in quiet" in each ear.  Another VA examination was 
provided in August 2000 to evaluate any ear disease.  On 
clinical examination, the VA physician found no abnormalities 
of the auricles and ear canals, and no evidence of infection 
or fluid.  The VA physician reviewed the veteran's in-service 
audiograms and confirmed the July 2000 VA audiologist's 
opinions regarding service medical evidence.  He opined that 
the veteran developed hearing loss in the left ear while in 
the military but he did not develop hearing loss in the right 
ear.  The VA physician added that he could not allocate a 
percentage of hearing loss attributable to service.

By Board remand of September 2001, the RO requested VA 
interpretation of the private test results from Dr. Stine, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
30
40
LEFT

10
20
35
50

Speech recognition ability was not interpreted as Dr. Stine's 
report did not indicate whether the Maryland CNC test 
recording was used. 

In a February 2002 letter, the RO notified the veteran of the 
evidence necessary to substantiate his claim, and the 
regulatory requirements for disability due to hearing 
impairment.  The RO directed attention to the July 2000 VA 
examination results indicating that the veteran's right-ear 
hearing loss did not meet regulatory requirements.  
Furthermore, the RO invited the veteran to submit additional 
supportive evidence and offered assistance in obtaining such 
evidence.  The RO notified the veteran that his private 
audiological examination report did not include Maryland CNC 
testing.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and an 
organic disease of the nervous system (such as sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309(a) (2001).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309.  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

For VA purposes, defective hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  Where there is a claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a VA examination 
will be authorized.  38 C.F.R. § 3.326.  This applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran.  Id.  VA regulations also provide 
standards for examination of hearing impairment.  38 C.F.R. 
§ 4.85.  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Id.  (Pure 
tone audiometry is audiometry utilizing pure tones that are 
relatively free of noise and overtones.  Dorland's 
Illustrated Medical Dictionary 173 (29th ed. 2000)).

Following a complete review of the evidence of record, the 
Board finds that service connection is not warranted for 
right-ear hearing loss.  The Board relies on the July and 
August 2000 VA examinations reports as the most current 
evidence of any right-ear hearing loss.  According to 
audiometric examination of July 2000, the veteran does not 
currently experience right-ear hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  The Board acknowledges 
that the private audiometric readings of August 1999 may 
suggest otherwise.  However, the Board finds that the private 
audiometric readings are less reliable as Dr. Stine's letter 
stated that the veteran's hearing test was performed "in 
noise" and the evidence is unclear as to whether the 
audiometric readings were taken in that environment.  There 
is no evidence of any precautions to reduce noise or if 
testing was performed in a soundproof room or booth.  
Notably, the VA standards for determining hearing impairment 
are based on puretone audiometry testing, wherein noise is 
minimized.  38 C.F.R. §§ 3.385, 4.85. 

In addition, the results of the July 2000 VA examination show 
that the veteran's speech discrimination test results do not 
meet the requirements of 38 C.F.R. § 3.385.  The Board 
acknowledges the lower percentage results on August 1999 
private testing.  However, the results can not be relied upon 
without evidence that the Maryland CNC controlled speech 
discrimination recording was used for testing.  38 C.F.R. 
§ 3.385.  Pursuant to remand instructions, the RO notified 
the veteran of the discrepancy, but the veteran did not 
respond or provide clarification as to the test used to 
obtain the August 1999 speech recognition score.

In the absence of current right-ear hearing loss meeting the 
regulatory requirements of 38 C.F.R. § 3.385, a preponderance 
of evidence is against the veteran's claim.  While the 
veteran has maintained that he currently suffers hearing loss 
of the right ear meeting the requirements of 38 C.F.R. 
§ 3.385, the weight of the medical evidence does not support 
this assertion.  As a lay person, the veteran is generally 
not competent to give a medical opinion concerning a current 
medical diagnosis of disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The veteran's claim of entitlement to 
service connection for right-ear hearing loss is denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As a final matter, the Board notes that, during the pendency 
of this appeal, section 5103, chapter 38 of the United States 
Code, was revised to impose on VA, upon receipt of a complete 
or substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

The Board determines that further assistance is not warranted 
pursuant to the duty to notify, as the veteran was apprised 
of the evidence necessary to substantiate his service 
connection claim by February 2002 RO correspondence.  The 
February 2002 RO letter included notification of the 
applicability of 38 C.F.R. § 3.385.  In that regard, the 
veteran was specifically apprised of the findings of the July 
2000 VA examination and the evidentiary problems presented in 
the August 1999 private examination.  Furthermore, the 
veteran was notified of the types of supportive evidence VA 
would attempt to obtain on his behalf, as well as the 
information and evidence he was to provide.  Regarding the 
duty to assist, the RO requested that the veteran identify 
all relevant medical evidence not previously obtained, and 
provided release forms for authorization to obtain private 
treatment records.  The veteran and his representative did 
not respond.  As the subsequent arguments provided by the 
veteran and his representative were based on the evidence of 
record, the Board construes that the veteran and his 
representative did not desire further evidentiary 
development.  

Furthermore, as discussed above, two VA examinations were 
scheduled pursuant to the duty to assist.  The Board 
acknowledges the representative's argument for another VA 
examination.  However, in the absence of evidence indicating 
that that July and August 2000 examinations were inadequate, 
another VA examination is deemed not necessary to a fair 
adjudication of the claim.  Therefore, the Board finds that 
the duties to notify and assist have been substantially 
fulfilled.  See generally, 38 U.S.C.A. § 5103(a); 5103A.



ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

